DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 8/17/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 8/17/2022. In particular, the scope of original Claims 1 and 21 have been narrowed, and therefore, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5, 8-9, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2012/0018717, hereafter Kim ‘717) in view of Mizuki et al (US 2008/0124572).

Regarding claim 1, Kim ‘717 discloses the following organic light emitting device (Figure 1):

    PNG
    media_image1.png
    396
    533
    media_image1.png
    Greyscale
,
where the anode (102) corresponds to the recited first electrode and the cathode (108) corresponds to the second electrode. The light emitting layer (105), i.e. an organic layer, is disposed between the anode (102) and cathode (108), where the cathode (108) faces the anode (102) as recited in the present claims.
	The light emitting layer includes a phosphorescent luminescent material and a host material ([0011] and [0045]). The host material has the following formula ([0025] and Page 3 – A-7):

    PNG
    media_image2.png
    256
    297
    media_image2.png
    Greyscale
.
This compound corresponds to recited second compound given by Formula 2 of the claims, i.e.

    PNG
    media_image3.png
    56
    202
    media_image3.png
    Greyscale
,
where c1 is three (3), a1 is zero (0) and b1 is one (1). Ar1 is a pyrimidine ring and the groups R1 independently are phenyl, and an indenocarbazolyl group.
Kim ‘717 teaches all the claim limitations as set forth above, however, the reference does not disclose that the emitter layer comprises a compound (recited first compound) given by recited Formula 1A.
Mizuki et al discloses an organic electroluminescent device comprising an anode, a cathode, and an organic light emitting layer disposed between the anode and cathode (Abstract, [0074]). The light emitting layer comprises the following arylamine compound (Page 8 – H5), corresponding to recited Formula 1A:

    PNG
    media_image4.png
    387
    474
    media_image4.png
    Greyscale
.
In the above compound the recited groups L12, and L13 are phenylene and the recited integers a12 and a13 are one (1); the recited integers b11, b12, and b13 are one (1). The recited integer a11 is two (2) and the L11 groups are phenylene and carbozlylene groups, respectively. The recited groups R11, R12 and R13 are phenyl corresponding to recited Formula (5-1), i.e.

    PNG
    media_image5.png
    78
    89
    media_image5.png
    Greyscale
,
where Z31 is H and the integer e5 is five (5). From the above, it is clear the compound disclosed by the reference (claimed first compound) does not comprise a biscarbazole group as recited in the present claims. 
Regarding the limitations drawn to the emission layer comprising the second compound as a host, it is noted that Miyazaki discloses that the device comprises one or more organic thin film layers including at least one light emitting layer between the anode and cathode, wherein at least of the organic thin film layer contains the disclosed compound (Abstract). Thus, if the organic thin film layer is a single layer, the thin film layer is the light emitting layer. Given that the reference discloses that the light emitting layer comprises a phosphorescent dopant, it is clear that the compound discussed above necessarily functions as a host compound in the emitter layer ([0006] and [0109]).
The reference discloses that the arylamine compound results in enhanced efficiency of light emission in electroluminescent devices ([0001]).
Given that both Kim ‘717 and Mizuki et al are drawn to OLEDs containing emitter layers and carbazole host compounds, and, given that Kim ‘717 does not explicitly prohibit other ingredients in the light emitting layer, in light of the particular advantages provided by the use and control of the host compound as taught by Mizuki et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the emitter layer in the device disclosed by Kim ‘717 with a reasonable expectation of success.
	Finally, given that Kim ‘717 only requires a first compound as a host and Mizuki et al discloses a second compound as a host, it is clear that the combined disclosures of Kim ‘717 and Mizuki et al disclose an emitter layer comprises a host consisting of a first compound and a second compound.

Regarding claim 3, the combined disclosures of Kim ‘717 and Mizuki et al teach all the claim limitations as set forth above. As discussed above, Kim ‘717 discloses a compound given by recited Formula (2) where Ar1 is a pyrimidine ring.

Regarding claim 5, the combined disclosures of Kim ‘717 and Mizuki et al teach all the claim limitations as set forth above. As discussed above, the recited groups L12, and L13 in the compound disclosed by Mizuki et al are phenylene, i.e. recited Formula (3-1), i.e.

    PNG
    media_image6.png
    88
    120
    media_image6.png
    Greyscale

where the recited group Z1 is H and the integer d4 is four (4). Furthermore, one (1) L11 is given by recited Formula (3-24), i.e.

    PNG
    media_image7.png
    128
    152
    media_image7.png
    Greyscale
,
where Z1 and Z2 are H, the integers d3 and d4 are 3 and 4, respectively. The second L11 group is given by recited Formula (3-1), i.e.

    PNG
    media_image6.png
    88
    120
    media_image6.png
    Greyscale
,
where the recited group Z1 is H and the integer d4 is four (4).
Finally, it is noted that Formula 2 recited in the claims does not require the group L1, and therefore, Kim ‘717 discloses the compound of the present claims.

Regarding claim 8, the combined disclosures of Kim ‘717 and Mizuki et al teach all the claim limitations as set forth above. As discussed above, Kim ‘717 discloses the compound:

    PNG
    media_image2.png
    256
    297
    media_image2.png
    Greyscale
.
In this compound, the recited group R1 corresponds to recited Formulas 5-1 and 6-24, respectively, i.e.

    PNG
    media_image8.png
    89
    119
    media_image8.png
    Greyscale
and 
    PNG
    media_image9.png
    136
    278
    media_image9.png
    Greyscale
,
where Z31, Z32, and Z33 are H. Y31 is C(Z34)(Z35), where Z34 and Z35 are C1 alkyl groups. 
Finally, it is noted that R21 and R24 are not required by the present claims and therefore, Mizuki et al discloses the compound of the present claims.

Regarding claim 9, the combined disclosures of Kim ‘717 and Mizuki et al teach all the claim limitations as set forth above. As discussed above, Kim ‘717 discloses the compound:

    PNG
    media_image2.png
    256
    297
    media_image2.png
    Greyscale
.
In this compound, the recited group R1 corresponds to recited Formulas 9-1 and 10-22, respectively, i.e.

    PNG
    media_image10.png
    80
    99
    media_image10.png
    Greyscale
and 
    PNG
    media_image11.png
    154
    263
    media_image11.png
    Greyscale
 .
In the compound disclosed by Mizuki et al the recited groups R11, R12 and R13 are phenyl, i.e. recited Formula 9-1, i.e.

    PNG
    media_image12.png
    74
    93
    media_image12.png
    Greyscale
.

Regarding claim 12, the combined disclosures of Kim ‘717 and Mizuki et al teach all the claim limitations as set forth above. Additionally, Kim ‘717 discloses that phosphorescent dopant Ir(ppy)3 ([0113]-[0116]), i.e.

    PNG
    media_image13.png
    221
    236
    media_image13.png
    Greyscale
.
This compound is encompassed by recited Formula 401, i.e. M(L401)3, where ligand L401 given by Formula 402, i.e.

    PNG
    media_image14.png
    508
    301
    media_image14.png
    Greyscale

where the group is A401 is benzene, i.e. a C6 carbocyclic group, where X401 and X403 are C; A402 is a C5 heterocyclic group, where X404 is C and X402 is N, X405 is a single bond; the groups R401 and R402 are H.

Regarding claim 13, the combined disclosures of Kim ‘717 and Mizuki et al teach all the claim limitations as set forth above. Additionally, Kim ‘717 discloses that phosphorescent dopant Ir(ppy)3 ([0113]-[0116]), i.e.


    PNG
    media_image13.png
    221
    236
    media_image13.png
    Greyscale
,
which corresponds to compound PD13 of the claims.

Regarding claim 14, the combined disclosures of Kim ‘717 and Mizuki et al teach all the claim limitations as set forth above. Given that Kim ‘717 discloses that phosphorescent dopant comprises 5 wt. % of the light emitting layer and given that the reference discloses that the light emitting layer comprises a host and a dopant ([0113]-[0116]), it is clear that the sum weight of the first compound disclosed by Mizuki et al and second compound disclosed by Kim ‘717 is greater than the amount of the phosphorescent dopant as recited in the present claims.

Regarding claim 15, the combined disclosures of Kim ‘717 and Mizuki et al teach all the claim limitations as set forth above. As discussed above, Kim ‘717 discloses the following organic light emitting device:

    PNG
    media_image1.png
    396
    533
    media_image1.png
    Greyscale
.
From the above, the hole transport layer (l04) and hole injection layer (103) correspond to the recited hole transport region, found between the anode (102 – recited first electrode) and the light emission layer (105). The electron injection layer (107) and electron transport layer (106) correspond to the recited electron transport region, found between the cathode (108 – recited second electrode) and the light emission layer (105).

Regarding claim 16, the combined disclosures of Kim ‘717 and Mizuki et al teach all the claim limitations as set forth above. As discussed above, Kim ‘717 discloses that the hole transport region includes a hole transport layer and a hole injection layer. The electron transport region include an electron transport layer and an electron injection layer.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘717 (US 2012/0018717, hereafter Kim ‘717) and Mizuki et al (US 2008/0124572) as applied to claims 1, 3, 5, 8-9, and 12-16 above, and in view of  Kim ‘717 (US 2007/0052351, hereafter Kim ‘351).

The discussion with respect to Kim ‘717 and Mizuki et al as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claim 17, the combined disclosures Kim ‘717 and Mizuki et al teach all the claim limitations as set forth above. While Kim ‘717 discloses that the organic light emitting device comprises an electron injection layer, the reference does not disclose that the electron injection layer includes the metals as recited in the present claims.
Kim ‘351 discloses an organic light emitting device comprising an electron injection layer made of lithium fluoride or lithium quinolate or an alkali metal or alkali earth metal such as Li, Ca, or Mg is used to improve the electron-injection efficiency (Abstract and [0039]).
Given that both Kim ‘717 and Kim ‘351 are drawn to organic light emitting devices containing electron injection layer, and given that Kim ‘717 does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the compounds in the electron injection layer as taught by Kim ‘351, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the electron injection layer of the organic light emitting device disclosed by Kim ‘717 with a reasonable expectation of success.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘717 (US 2012/0018717) and Mizuki et al (US 2008/0124572) as applied to claims 1, 3, 5, 8-9, and 12-16 above, and in view of Cho et al (US 2015/0207079).

The discussion with respect to Kim and Mizuki et al as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claims 18-19, the combined disclosures of Kim ‘717 and Mizuki et al teach all the claim limitations as set forth above. However, Kim ‘717 does not disclose that the hole transport layer comprises a p-dopant where the LUMO of the dopant is -3.5 eV or less as recited in the present claims.
Cho et al discloses an organic light emitting device comprising an anode (Figure – layer 110, and a cathode (Figure – layer 190 ([0040] and [0271]). From the figure in the reference it is clear that the second electrode faces the first electrode. The figure further discloses layer 150, an organic layer, i.e. an emitter layer ([0037]-[0038] and [0118]-[0119]). The emitter layer comprises a phosphorescent compound and a host compound (Page 34 – 161A and [0210]). The organic layer 150 comprises a hole transport region between the first electrode and the light emitter layer ([0042]). The device further comprises an electron transport region between the light emitting layer and the second electrode ([0043]). The hole transport region comprises a charge generating material, i.e. a p-dopant ([0113]-[0114]). The reference discloses the p-dopant as the compound ([0114] – Compound HT-D1):

    PNG
    media_image15.png
    310
    295
    media_image15.png
    Greyscale
.
The reference does not disclose the LUMO of this compound is 3.5 eV or less. However, it is noted that the reference discloses the identical compound disclosed on Page 71 of the instant Specification, i.e. compound HAT-CN, as having a LUMO of 3.5 eV or less. Accordingly, it is the Examiner’s position that the compound disclosed by the reference necessarily has a LUMO or less than 3.5 eV. The reference discloses that this compound is a charge generating material which improves conductivity in the device.
Given that both Kim ‘717 and Cho et al are drawn to organic light emitting devices comprising hole transport layers and given that Kim ‘717 does not prohibit additional ingredients in the hole transport layer, in light of the particular advantages provided by the use and control of the p-dopant as taught by Cho et al, it would therefore have been obvious to one of ordinary skill in the art to include such p-dopants in the hole transporting layer disclosed by Kim ‘717 with a reasonable expectation of success.
	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2012/0018717, hereafter Kim ‘717) and Mizuki et al (US 2008/0124572) as applied to claims 1, 3, 5, 8-9, and 12-16 above, and in view of  Spindler et al (US 2008/0268282).

The discussion with respect to Kim ‘717 and Mizuki et al as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claim 20, the combined disclosures of Kim ‘717 and Mizuki et al teach all the claim limitations as set forth above. However, Kim ‘717 does not disclose that the organic light emitting device comprises second or third light emitting layers as recited in the present claims.
Spindler et al discloses that in order to achieve white light emission from an OLED, it is usually required that more than one type of molecule has to be excited, because each type of molecule typically emits light with a relatively narrow spectrum under normal conditions ([0005]). A white OLED having two or more light-emitting layers can have better color as well as better luminance efficiency than a device with one light, and the dopant concentration variability tolerance is higher ([0005]).  Furthermore, white OLEDs having two light-emitting layers are typically more stable than OLEDs having a single light-emitting layer ([0005]).
In light of the teaching in Spindler, it would have been obvious to one of ordinary skill in the art desiring to obtain an organic light emitting device to utilize two (2) or three (3) emission layers each emitting light at a different spectrum in order to obtain a while light emitting organic light emitting device with a reasonable expectation of success.

Allowable Subject Matter
Claim 21 is allowable over the “closest” prior art Kim et al (US 2015/0001511, hereafter Kim ‘511) and Ryu et al (US 2015/0280136) for the following reasons:

Kim ‘511 discloses the following compound:

    PNG
    media_image16.png
    276
    256
    media_image16.png
    Greyscale
,
corresponding to recited Compound 2-4. However, the reference does not disclose or suggest compound (1-3) of the present claims. 

Ryu et al discloses Compound 1-4, i.e.

    PNG
    media_image17.png
    259
    242
    media_image17.png
    Greyscale
,

 previously recited in the present claims. However, the reference does not disclose or suggest the combination of Compounds 1-3 and 2-4 as recited in claim 21.

	In light of the above, it is clear that neither Kim ‘511 nor Ryu et al, either alone or in combination do not disclose or suggest the organic light emitting device comprising Compounds 1-3 and 2-4 as recited in claim 21.

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

If rewritten as indicated above, claim 11 would be allowable over the “closest” prior art Kim et al (US 2012/0018717, hereafter Kim ‘717) in view of Mizuki et al (US 2008/0124572) for the following reasons.

Kim ‘717 discloses the compound:

    PNG
    media_image2.png
    256
    297
    media_image2.png
    Greyscale
.
However, the reference does not disclose Compound 1-3 or 1-7 in combination with one of Compounds 2-1 to 2-7 as required in claim 11.

Mizuki discloses the compound:

    PNG
    media_image4.png
    387
    474
    media_image4.png
    Greyscale
.
However, the reference does not disclose compound 1-3 or 1-7 in combination with one of compounds 2-1 to 2-7 as required in claim 11.
	
In light of the above, it is clear that Kim ‘717 and Mizuki, either alone or in combination do not disclose or suggest compound 1-3 or 1-7 in combination with one of compounds 2-1 to 2-7 as required in claim 11.

Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered but they are not persuasive. 

Regarding claim 1, Applicants argue that neither Kim ‘717 nor Mizuki et al disclose a compound where R11 to R13 are given by Formulas 5-1 to 5-13, 5-44, 5-46, and 5-47 and 6-1 to 6-22, 6-25 and 6-26. However, as set forth in the rejections above, Mizuki discloses the following compound:

    PNG
    media_image4.png
    387
    474
    media_image4.png
    Greyscale
.
where in Formula 1A, the recited groups L L12, and L13 are phenylene and the recited integers a12 and a13 are one (1); the recited integers b11, b12, and b13 are one (1). The recited integer a11 is two (2) and the L11 groups are phenylene and carbozlylene groups, respectively. The recited groups R11, R12 and R13 are phenyl corresponding to recited Formula (5-1), i.e.

    PNG
    media_image5.png
    78
    89
    media_image5.png
    Greyscale
,
where Z31 is H and the integer e5 is five (5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767